Exhibit 10.1

 

LOAN AND SECURITY MODIFICATION AGREEMENT

 

This Loan and Security Modification Agreement (this “Amendment”), is entered
into as of December 31, 2018, by and among (i) CAREKINESIS, INC., a Delaware
corporation (“CareKinesis”), TABULA RASA HEALTHCARE, INC., a Delaware
corporation (“Parent”), CAREVENTIONS, INC., a Delaware corporation
(“Careventions”), CAPSTONE PERFORMANCE SYSTEMS, LLC, a Delaware limited
liability company (“Capstone”), J. A. ROBERTSON, INC., a California corporation
(“Robertson”), MEDLIANCE LLC, an Arizona limited liability company
(“Medliance”), CK SOLUTIONS, LLC, a Delaware limited liability company (“CK
Solutions”), TRSHC HOLDINGS, LLC, a Delaware limited liability company
(“TRSHC”), SINFONIARX, INC., an Arizona corporation (“SinfoniaRX”), TRHC MEC
HOLDINGS, LLC, a Delaware limited liability company (“TRHC”), MEDITURE LLC, a
Minnesota limited liability company (“Mediture”), ECLUSIVE L.L.C., a Minnesota
limited liability company (“eClusive”), and COGNIFY, LLC, a Delaware limited
liability company (“Cognify”; Parent, CareKinesis, Careventions, Capstone,
Robertson, Medliance, CK Solutions, TRSHC, SinfoniaRX, TRHC, Mediture, and
eClusive are each referred to herein as a “Borrower”, and collectively, as the
“Borrowers”), (ii) the several banks and other financial institutions or
entities party hereto (each a “Lender” and, collectively, the “Lenders”), and
(iii) WESTERN ALLIANCE BANK, an Arizona corporation (“Bank”), as a Lender and as
administrative agent and collateral agent for the Lenders (in such capacities,
the “Administrative Agent”).

 

1.                                      DESCRIPTION OF EXISTING INDEBTEDNESS: 
Among other indebtedness which may be owing by the Borrowers to Bank, the
Borrowers are indebted to Bank pursuant to, among other documents, an Amended
and Restated Loan and Security Agreement, dated September 6, 2017 by and among
the Borrowers, the Lenders and the Administrative Agent, as may be amended from
time to time (the “Loan and Security Agreement”).  Capitalized terms used
without definition herein shall have the meanings assigned to them in the Loan
and Security Agreement.

 

The Loan and Security Agreement and any and all other documents executed by the
Borrowers in favor of the Lenders and/or the Administrative Agent shall be
hereinafter referred to as the “Existing Documents.”

 

2.                                      DESCRIPTION OF CHANGE IN TERMS.

 

A.                                    Modification(s) to Loan and Security
Agreement:

 

1)                                     The following defined terms in
Section 1.1 of the Loan and Security Agreement are hereby amended and restated
in their entirety as follows:

 

“‘EBITDA’ means, for any period, the sum of (a) net income (or net loss)
attributable to the Borrowers, but excluding net income (or net loss)
attributable to non-controlling interests (calculated before extraordinary
items) during such period, plus (b) the result of the following, in each case
(unless otherwise indicated) to the extent included in determining such net
income (or net loss):  (i) interest expense (including that portion attributable
to capital leases in accordance with GAAP and capitalized interest) during such
period; plus (ii) income taxes accruing, paid or payable during such period;
plus (iii) depreciation and amortization expense; plus (iv) non-cash
stock-compensation based expenses; plus (v) change in the fair value related to
Permitted Acquisition related consideration expenses; plus (vi) without
duplication, EBITDA attributable to entities and/or assets acquired pursuant to
the Sinfonia Acquisition, the Peak PACE Acquisition, the Mediture Acquisition,
the Cognify Acquisition, and the DoseMe Acquisition, for such period, to the
extent not already included in such calculation.”

 

“‘Permitted Acquisition’ means (i) any Acquisition approved in writing by the
Administrative Agent in its sole discretion (including the Sinfonia Acquisition,
the Peak PACE Acquisition, the Mediture Acquisition, the Cognify Acquisition,
and the DoseMe Acquisition), or (ii) any Acquisitions in an aggregate amount not
to exceed $15,000,000 in any fiscal year; provided, in each case, that (a) no
default or Event of Default shall have occurred and be continuing or would
result from the consummation of the proposed Acquisition, (b) the Target is in
the same, similar or complimentary line of business as any of the Borrowers,
(c) EBITDA of the Target is greater than $0 as of the date of the most recent
financial statements for the fiscal quarter ending immediately prior to the
Acquisition delivered by the Target, (d) the proposed Acquisition is consensual,
(e) no Indebtedness will be incurred, assumed or would exist with respect to
Parent and its Subsidiaries (including the Target) as a result of such
Acquisition, other than Permitted Indebtedness, and no Liens will be incurred,
assumed, or would exist with respect to the assets of Parent and its
Subsidiaries (including the Target) as a result of such Acquisition other than
Permitted Liens, (f) the Borrowers will

 

--------------------------------------------------------------------------------



 

be in compliance with the financial covenants in Section 6.10 on a pro forma
basis, (g) the Administrative Agent shall have received (i) at least 30 days
prior to the consummation of the intended Acquisition, a description of the
proposed Acquisition, (ii) at least 20 days prior to the consummation of the
intended Acquisition Agreement, pro forma consolidated projections with respect
to the proposed Acquisition, historical financial information for the Target,
due diligence materials prepared for any Borrower, a quality of earnings report
(if obtained) and drafts of the acquisition agreement (together with all
exhibits and schedules thereto and, to the extent required in the acquisition
agreement, all required regulatory and third party approvals) and (iii) on or
prior to the date the Acquisition is consummated, a certificate of a Responsible
Officer of the Borrowers with reasonably detailed calculations of item (f) and
attaching the executed acquisition agreement, (h) the Target is not organized or
domiciled in any jurisdiction outside of the United States and (i) all actions
required of the Target and the Borrowers by Section 6.12 shall be completed
substantially concurrently with the consummation of the Acquisition.”

 

“‘Obligations’ means all debt, principal, interest, Success Fee, Administrative
Agent Expenses and other amounts owed to Administrative Agent and the Lenders by
Borrowers pursuant to this Agreement or any other Loan Document, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
including any interest that accrues after the commencement of an Insolvency
Proceeding and including any debt, liability, or obligation owing from Borrowers
to others that Administrative Agent or any Lender may have obtained by
assignment or otherwise.”

 

“‘Prime Rate’ means the greater of five and one half percent (5.5%) or the Prime
Rate published in the Money Rates section of the Western Edition of The Wall
Street Journal, or such other rate of interest publicly announced from time to
time by Administrative Agent as its Prime Rate.

 

“‘Revolving Line’ means a credit extension of up to Sixty Million Dollars
($60,000,000).”

 

2)                                     The following defined terms are hereby
added to Section 1.1 of the Loan and Security Agreement in alphabetical order
therein:

 

“DoseMe Acquisition” means the Acquisition by DM Acquisition Pty Ltd (a
subsidiary of TRHC DM Holdings, LLC) of all of the issued and outstanding stock
of DoseMe Holdings Pty Ltd pursuant to the DoseMe Purchase Agreement.

 

“DoseMe Purchase Agreement” means that certain Share Purchase Deed dated as of
November 30, 2018 by and among Parent, DM Acquisition Pty Ltd, DoseMe Holdings
Pty Ltd, the Sellers (as defined therein), and Charles Cornish, as Seller
Representative.

 

3)                                     The last sentence in Section 2.1(a)(i) of
the Loan and Security Agreement is hereby amendedand restated in its entirety as
follows:

 

“Borrowers may prepay any Advances without penalty or premium (other than the
Success Fee).”

 

4)                                     Section 2.1(d) of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

“(d)                           [Reserved].”

 

5)                                     Sections 2.1(h) and (i) of the Loan and
Security Agreement is hereby amended and restated in its entirety as follows:

 

“(h)                           Reserved.”

 

“(h)                           Reserved.”

 

6)                                     Section 2.5(a) of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

--------------------------------------------------------------------------------



 

“(c)                            Facility Fees.  On each of the Closing Date and
on each anniversary of the Closing Date, a fee payable to each Lender with
respect to the Revolving Facility equal to 0.25% of the amount of such Lender’s
Revolving Commitment under such Revolving Facility; and”

 

7)                                     Section 2.5 of the Loan and Security
Agreement is hereby amended by adding the following clause (c) in its entirety
immediately following clause (b) contained therein:

 

“(c)                            Success Fee.  A fully earned, non-refundable
success fee equal to $200,000.00 (the “Success Fee”), which Success Fee shall be
fully earned, due and payable upon the earliest to occur of the following:
(i) the Revolving Maturity Date, (ii) the acceleration of the Revolving Line,
and (iii) the prepayment of the Revolving Line and termination of Bank’s
commitments under the Revolving Line pursuant to Section 2.6.”

 

8)                                     Section 6.10(a) of the Loan and Security
Agreement is hereby amended and restated in its entirety as follows:

 

“(a)                           Minimum Liquidity.  The amount of Borrowers’
unrestricted cash balances in its accounts at Bank plus amounts available for
draw under the Revolving Facility shall be at least $1,500,000 at all times
thereafter.”

 

9)                                     Notwithstanding the provisions of
Section 6.12 of the Loan and Security Agreement, TRHC DM Holdings, LLC shall
provide the Administrative Agent with duly executed joinder to the Loan and
Security Agreement and Guaranty and Indemnity Agreement, Security Deed Over
Shares and General Security Deed and all other security documents required by
Administrative Agent in connection therewith as soon as reasonably practicable
following Administrative Agent’s written request.

 

3.                                      CONSISTENT CHANGES.  The Existing
Documents are each hereby amended wherever necessary to reflect the changes
described above.

 

4.                                      PAYMENT OF ADDITIONAL FACILITY FEE. 
Borrower shall pay Bank a fee in the amount of $50,000.00 (“Additional Facility
Fee”) in connection with the increase of the Revolving Line, plus all reasonable
out-of-pocket expenses.

 

5.                                      NO DEFENSES OF THE BORROWERS/GENERAL
RELEASE.  Each Borrower agrees that, as of this date, it has no defenses against
the obligations to pay any amounts under the Existing Documents.  Each Borrower
(each, a “Releasing Party”) acknowledges that the Lenders and the Administrative
Agent would not enter into this Amendment without Releasing Party’s assurance
that it has no claims against the Lenders and the Administrative Agent or any of
the Lenders’ and the Administrative Agent’s officers, directors, employees or
agents.  Except for the obligations arising hereafter under this Amendment, each
Releasing Party releases the Lenders and the Administrative Agent, and each of
the Lenders’ and the Administrative Agent’s officers, directors and employees
from any known or unknown claims that Releasing Party now has against any Lender
and/or the Administrative Agent of any nature, including any claims that
Releasing Party, its successors, counsel, and advisors may in the future
discover they would have now had if they had known facts not now known to them,
whether founded in contract, in tort or pursuant to any other theory of
liability, including but not limited to any claims arising out of or related to
the Loan and Security Agreement or the transactions contemplated thereby.  Each
Releasing Party waives the provisions of California Civil Code section 1542,
which states:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

The provisions, waivers and releases set forth in this section are binding upon
each Releasing Party and its shareholders, agents, employees, assigns and
successors in interest.  The provisions, waivers and releases of this section
shall inure to the benefit of the Lenders and the Administrative Agent and their
respective agents, employees,

 

--------------------------------------------------------------------------------



 

officers, directors, assigns and successors in interest.  The provisions of this
section shall survive payment in full of the Obligations, full performance of
all the terms of this Amendment and the Loan and Security Agreement, and/or any
Lender’s and/or the Administrative Agent’s actions to exercise any remedy
available under the Loan and Security Agreement or otherwise.

 

6.                                      CONTINUING VALIDITY.  Each Borrower
understands and agrees that in modifying the Existing Documents, the Lenders and
the Administrative Agent are relying upon such Borrower’s representations,
warranties, and agreements, as set forth in the Existing Documents.  Except as
expressly modified pursuant to this Amendment, the terms of the Existing
Documents remain unchanged and in full force and effect.  The Lenders’ and the
Administrative Agent’s agreement to modifications to the Existing Documents
pursuant to this Amendment in no way shall obligate any Lender and/or the
Administrative Agent to make any future modifications to the Existing
Documents.  Nothing in this Amendment shall constitute a satisfaction of the
Obligations.  It is the intention of the Lenders, the Administrative Agent and
the Borrowers to retain as liable parties all makers and endorsers of Existing
Documents, unless the party is expressly released by the Lenders and the
Administrative Agent in writing.  No maker, endorser, or guarantor will be
released by virtue of this Amendment.  The terms of this paragraph apply not
only to this Amendment, but also to any subsequent loan and security
modification agreements.

 

7.                                      CONDITIONS.  The effectiveness of this
Loan and Security Modification Agreement is conditioned upon payment of the
Additional Facility Fee.

 

8.                                      NOTICE OF FINAL AGREEMENT.  BY SIGNING
THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES THAT:  (A) THIS WRITTEN AGREEMENT
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES, (B) THERE ARE NO UNWRITTEN
ORAL AGREEMENTS BETWEEN THE PARTIES, AND (C) THIS WRITTEN AGREEMENT MAY NOT BE
CONTRADICTED BY EVIDENCE OF ANY PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

 

9.                                      COUNTERSIGNATURE.  This Amendment shall
become effective only when executed by the Lenders, the Administrative Agent and
the Borrowers.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

BORROWERS:

 

 

 

TABULA RASA HEALTHCARE, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAREKINESIS, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAREVENTIONS, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

CAPSTONE PERFORMANCE SYSTEMS, LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

J. A. ROBERTSON, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

MEDLIANCE LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

 

CK SOLUTIONS, LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

TRSHC HOLDINGS, LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

SINFONIARX, INC.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

TRHC MEC HOLDINGS, LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

MEDITURE LLC

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

ECLUSIVE L.L.C.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

 

 

COGNIFY, L.L.C.

 

 

 

By:

/s/ Brian W. Adams

 

Name:

Brian W. Adams

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

ADMINISTRATIVE AGENT:

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

By:

/s/ Brian McCabe

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

 

LENDERS:

 

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

By:

/s/ Brian McCabe

 

Title:

Vice President

 

--------------------------------------------------------------------------------